Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the steel sheet with the insulating coating having the claimed properties. 
The claims were previously rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-217758 (Ando) in view of EP 1,811,053 (Watanabe), as evidenced by MarkNature. In view of the amendments to the claimed this rejection is withdrawn. 
As set forth within the remarks by Applicant submitted on 4 August 2022, Ando sets forth a range for the colloidal silica with respect to 100 parts by mass of the metal phosphate that fall outside of the newly amended claimed range of 40 to 55 parts by mass. In particular, as acknowledged by Applicant in the remarks and the Examiner in the Office Action mailed on 6 April 2022, Ando sets forth a range of 28.6 to 39.2 parts by mass. Therefore, in light of the teaching of Ando and the amendments to the claims, the applied prior art fails to set forth each and every claimed limitation.
It is noted that a Written Decision on Registration was issued in the corresponding Korean Patent Application 20197013047 and a Decision to Grant a Patent was issued in the corresponding Japanese Patent Application 2018547226.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784